DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed September 7, 2022.  Claims 1, 3, 13, and 18 are amended.  Currently, claims 1–20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claim 13 for informalities.  Accordingly, the previous objection to claim 13 is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–17 under 35 U.S.C. 112(b) is withdrawn. 
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.
However, with respect to the recited “more-like-this queries”, Examiner notes that Applicant’s remarks are not commensurate with the scope of the claim.  Although Examiner agrees that a “more-like-this query” is an information rich query with question intention, Rodriguez performs queries according to question topic, as noted above.  Further, the Specification does not define the step for “converting one or more questions” as necessarily including or requiring steps for removing stop words, lemmatizing and stemming, and rejoining.  Instead, the Specification describes an exemplary embodiment for processing questions that “may be used to prepare text … for further processing” (see, e.g., Spec. 29).  As a result, Applicant’s remarks are not commensurate with the scope of claim 1 because the step of “converting” does not require the elements of claim 3 under a broadest reasonable interpretation consistent with Applicant’s Specification.
Accordingly, Applicant’s remarks are not persuasive, and Examiner directs Applicant the relevant section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 4, 7–9, 11–14, 16, and 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. 2020/0090197) in view of White et al. (U.S. 2019/0138660).
Claims 1, 13, and 18:  Rodriguez discloses a computer implemented method comprising: 
receiving a current questionnaire (See FIG. 4 and paragraphs 30 and 58, wherein a potential or existing customer requests the user complete a questionnaire, and wherein the questionnaire file is imported into the system); 
loading the current questionnaire into a text-based presentation program (See FIG. 4, FIG. 6 and paragraph 58, wherein the questionnaire file is imported into the presentation GUI); 
converting one or more questions in the current questionnaire into corresponding more-like-this queries (See FIG. 12 and paragraphs 65 and 87–90, wherein questions are converted into queries for existing questions); 
submitting the one or more more-like-this queries to a search to search a master response repository storing prior questionnaires and associated responses for responses corresponding to prior questions similar to the one or more questions in the current questionnaire (See FIG. 14 and paragraphs 30, 65, and 87–90, wherein the converted queries are matched to entries in a security questionnaire corpus); 
receiving from the search engine at least a closest question and associated answer for at least one of one or more questions in the current questionnaire (See FIG. 7 and paragraphs 30, 66, and 81, wherein closely matching questionnaire entries are received); 
providing a dashboard user interface listing one or more questions in the current questionnaire and at least the closest question and associated answer received from the search engine (See FIG. 7 and paragraphs 66–67, wherein matches are presented on the GUI according to confidence level); and 
enabling a user to accept an associated answer from the master response repository as a proposed answer for each question in the current questionnaire via the dashboard user interface (See paragraphs 67 and 82, wherein the user may accept the presented question entry).  Although Rodriguez implicitly discloses utilizing a natural language processing search engine (See FIG. 12 and paragraph 87), Rodriguez does not expressly disclose the remaining claim elements.
White discloses converting one or more questions via natural language processing into corresponding more-like-this queries that include question intent (See paragraph 31, wherein an initial query is processed via NLP into a corresponding search query that includes intent); and
submitting the one or more more-like-this queries to a natural language processing search engine to search a master response repository (See paragraphs 25 and 31–32, wherein the converted search query is submitted to a search service that employs NLP analysis to search a database).
Rodriguez discloses a system directed to responding to vendor security assessments by matching questionnaires to stored responses.  Similarly, White discloses a system directed to answering natural language queries in a question-answer system.  Each reference discloses a question-answering system.  The technique of utilizing natural language processing and intent capabilities is applicable to the system of Rodriguez as they both share characteristics and capabilities, namely, they are directed to question-answering systems.
One of ordinary skill in the art would have recognized that applying the known technique of White would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of White to the teachings of Rodriguez would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate question-answering into similar systems.  Further, applying natural language processing and question intent to Rodriguez would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 13, Rodriguez discloses a machine-readable storage device having instructions for execution by a processor (See paragraphs 37–38 and 42).
With respect to claim 18, Rodriguez discloses a processor and a memory device coupled to the processor and having a program stored thereon for execution by the processor (See FIG. 14 and paragraphs 37–38 and 42).
Claim 2:  Rodriguez discloses the method of claim 1 wherein the one or more questions comprise a set of questions selected by the user via the dashboard user interface (See FIG. 4 and paragraph 58, wherein the GUI is used to select a questionnaire file to import; see also FIG. 6 and paragraph 60).
Claims 4 and 16:  Rodriguez discloses the method of claim 1 wherein the dashboard user interface listing comprises multiple prior questions and associated answers listed and ranked as provided by the search engine for each current question (See FIG. 7 and paragraphs 66 and 68, wherein questions/answers are presented with respect to confidence level, and wherein best-known matches are disclosed).  Although Rodriguez discloses utilizing confidence levels with respect to listing questions/answers, Rodriguez does not expressly disclose the remaining claim elements.
White discloses wherein the listing comprises associated answers listed in ranked order (See paragraph 25, wherein a ranked list of answer documents is sent to the user device).
One of ordinary skill in the art would have recognized that applying the known technique of White would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Rodriguez discloses the method of claim 1 wherein the dashboard user interface further comprises a column for answers to each question, and wherein the method further comprises automatically populating the column for answers with an answer associated with the closest question (See FIG. 7 and paragraphs 66–68, wherein an answer column is disclosed, and wherein auto-population of a best matching answer is disclosed).
Claim 8:  Rodriguez discloses the method of claim 7 and further comprising enabling the user to create a new proposed answer in the column for answers (See FIG. 7 and paragraphs 67 and 83, wherein matching answers may be rejected; and see paragraph 63, wherein the system allows users to enter answers manually).
Claim 9:  Rodriguez discloses the method of claim 1 and further comprising storing each current question and proposed answer for each current question in the master response repository (See FIG. 2 and paragraphs 50 and 67, wherein questionnaires are stored, and wherein all interactions with all questions across all users is stored; see also paragraph 83, wherein “[a]ny of the responses that the user shares in a completed questionnaire, that were not previously stored in the question bank, will be delivered as potential alternate responses in future questionnaire scenarios.”).
Claim 11:  Rodriguez discloses the method of claim 1 wherein the method is performed by code integrated with the text-based presentation program (See paragraphs 45 and 94, wherein the system is disclosed in the context of code and software modules).
Claim 12:  Rodriguez discloses the method of claim 1 wherein the user is enabled to allow automatic acceptance of associated answers for all current questions and wherein the user is enabled to create a new proposed answer (See FIG. 7 and paragraph 68, wherein the user may select to auto-populate the best matching answers for every question; and see paragraphs 67 and 83, in view of paragraph 63, wherein matches may be rejected, and wherein the system allows users to enter answers manually).
Claim 14:  Claim 14 includes elements that are addressed above with respect to claim 1.  As a result, claim 14 is rejected for the same reasons as stated above with respect to claim 1.
Claim 19:  Claim 19 includes elements that are addressed above with respect to claim 1.  As a result, claim 19 is rejected for the same reasons as stated above with respect to claim 1.

Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. 2020/0090197) in view of White et al. (U.S. 2019/0138660), and in further view of Gopalakrishnan (U.S. 2011/0055186).
Claims 3, 15, and 20:  As disclosed above, Rodriguez and White disclose the elements of claims 1, 13, and 18.  Although Rodriguez discloses receiving the current question (See paragraphs 58 and 65, wherein unanswered questions are received) and White discloses utilizing natural language processing, Rodriguez and White do not expressly disclose the elements of claim 3.
Gopalakrishnan discloses removing stop words; lemmatizing and stemming information containing words; determining question intention; and rejoining remaining text with the information containing words (See paragraphs 77–79, wherein a natural language processor utilizes a stop word filter, a stemmer, a lemmatizer, determines intent, and implicitly rejoins the results in a query refinement process).
As disclosed above, Rodriguez discloses a system directed to responding to vendor security assessments by matching questionnaires to stored responses, and White discloses a system directed to answering natural language queries in a question-answer system.  Gopalakrishnan discloses a system for personalized information retrieval.  Each reference discloses system directed to information retrieval.  The technique of utilizing natural language processing techniques is applicable to the systems of Rodriguez and White as they each share characteristics and capabilities; namely, they are directed to information retrieval.
One of ordinary skill in the art would have recognized that applying the known technique of Gopalakrishnan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Gopalakrishnan to the teachings of Rodriguez and White would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate information retrieval into similar systems.  Further, applying natural language processing techniques to Rodriguez and White would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claims 5–6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. 2020/0090197) in view of White et al. (U.S. 2019/0138660), and in further view of Binks et al. (WO 2009/053739).
Claims 5 and 17:  As disclosed above, Rodriguez and White disclose the elements of claims 1 and 13.  
Rodriguez discloses the method of claim 1 wherein each prior questionnaire question and associated response comprises a knowledgebase item that has an associated create date and responsible user (See paragraph 63, wherein historical questions/answers are associated with the creation user and time).  Rodriguez and White do not expressly disclose the remaining claim elements.
Binks discloses wherein the knowledgebase item has an organizational specific expiration date (See page 21, wherein the system employs time-sensitive limits by “associating an expiration date … with prototypical answers”).
As disclosed above, Rodriguez discloses a system directed to responding to vendor security assessments by matching questionnaires to stored responses, and White discloses a system directed to answering natural language queries in a question-answer system.  Binks discloses a system for automatically answering natural language questions.  Each reference discloses system directed to information retrieval.  The technique of utilizing expiration dates is applicable to the systems of Rodriguez and White as they each share characteristics and capabilities; namely, they are directed to information retrieval.
One of ordinary skill in the art would have recognized that applying the known technique of Binks would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Binks to the teachings of Rodriguez and White would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate information retrieval into similar systems.  Further, applying expiration dates to Rodriguez and White would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 6:  Rodriguez discloses the method of claim 5 wherein the responsible user is notified in response to the date being reached (See paragraph 63, wherein due date notifications are disclosed).  Rodriguez and White do not expressly disclose the remaining claim elements.
Binks discloses the responsible user is notified that the knowledgebase item expired in response to the expiration date being reached (See page 21, wherein expired “questions associated with the prototypical answer will not be automatically answered until the moderator has re-validated the prototypical answer,” and page 22, wherein questions “will be passed to the moderator,” such that the moderator is notified).
One of ordinary skill in the art would have recognized that applying the known technique of Binks would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (U.S. 2020/0090197) in view of White et al. (U.S. 2019/0138660), and in further view of Barbetta et al. (U.S. 2015/0161106).
Claim 10:  As disclosed above, Rodriquez and White disclose the elements of claim 1.  Rodriquez and White do not, however, expressly disclose the elements of claim 10.
Barbetta discloses wherein the method utilizes extensions to interact with the text-based presentation program (See FIG. 7 and paragraphs 51 and 60, wherein extensions are utilized in conjunction with the front-end GUI).
As disclosed above, Rodriguez discloses a system directed to responding to vendor security assessments by matching questionnaires to stored responses, and White discloses a system directed to answering natural language queries in a question-answer system.  Similarly, Barbetta discloses a question-answering system that utilizes natural language processing.  Each reference discloses a question-answering system.  The technique of utilizing extensions is applicable to the systems of Rodriguez and White as they each share characteristics and capabilities, namely, they are directed to question-answering systems.
One of ordinary skill in the art would have recognized that applying the known technique of Barbetta would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barbetta to the teachings of Rodriguez and White would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate question-answering into similar systems.  Further, applying extensions to Rodriguez and White would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow flexible management and interaction.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Garg et al. (U.S. 2017/0024478) discloses a system directed to targeted searching with “more like this” intent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623